Order entered September 14, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00275-CR

                   TIMOTHY LEE BARNUM, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

               On Appeal from the 15th Judicial District Court
                          Grayson County, Texas
                      Trial Court Cause No. 069939

                                   ORDER

      Before the Court is court reporter Misty Skinner’s September 10, 2021

request for additional time to file the reporter’s record. We GRANT the request

and ORDER the reporter’s record filed by September 24, 2021.


                                           /s/   ERIN A. NOWELL
                                                 JUSTICE